Title: From Thomas Jefferson to John Lowell, 18 December 1784
From: Jefferson, Thomas
To: Lowell, John



Dear Sir
Paris Dec. 18. 1784.

The particulars of our Voiage across the Atlantic having been doubtless detailed by Mr. Tracy to his lady, I need not inform you that they were as favourable as could have been asked in every possible circumstance. I was landed at Portsmouth from whence I crossed the channel to Havre and so came up the Seine, a most pleasing road to Paris. My daughter is placed in the convent of  Panthemont in this city, much to her satisfaction as well as my own.
You will long ago have heard the probability of a war. But perhaps you will now hear of the expectations of an accomodation, which are in every one’s mouth except those who are in the secrets of the cabinet. These keeping their secrets as they ought to do, we can only judge on facts and external circumstances. All of these contradict the popular expectations of peace. There has not appeared to the public eye one single fact or circumstance which might indicate a change of purpose either in the emperor or Dutch. I hold a war therefore to be certain. The probability is that this will commence in the first instance between the Emperor on one side and the Dutch and French on the other; but that Prussia and Turkey will soon join the latter and Russia the former. England will probably remain neuter from interest and impotence. She will monopolize the carrying business of all the belligerent powers, a business which would accrue to us were she to become a party in the war. She is unable to provide interest for her actual debt, much less to raise supplies for another war. Ireland hangs heavily on her hands, and would give her the law were she engaged in a war. She has not yet cleared herself of America. All these circumstances must bind her to keep the peace. All information from London gives us to beleive that the people of that country are very hostile to us. It is certain that their merchants are so. We shall see whether those whom they trust with the helm of their affairs suffer themselves also to steer under the influence of passion. We ought to suppose them wise enough to see things as they are and to make the best of them. I wish this may be their spirit, because a contrary one must provoke retaliating regulations on our part, and one irritation may beget another till circumstances are brought on which are for the interest of neither party. Ld. Temple is made Marquis of Buckingham, the E. of Shelburne Marqs. of Lansdowne, and Ld. Cambden has succeeded E. Gower as president of the council. The promotion of Ld. Shelburne is said to be no proof that he will be taken into the ministry. On the contrary that the determination is to gratify him by providing for his friends, and in every other way except the admitting him into the administration.
The embarrasments on our commerce from the Pyratical states are likely to be serious. The dangers from them are no longer confined to the Mediterranean or vicinities of the straights but extend considerably further. The Emperor of Marocco has five frigates  cruising in the main ocean. One of these lately took a brig bound from Cadiz to Virginia, belonging however to the latter. You will be obliged to offer them tribute or war. If the former it will be heavy compared with our revenues.
Be so good as to present my affectionate compliments to Mrs. and Miss Lowell in which my daughter joins me. She will write by some opportunity. Mr. Russell’s friendly offices were such as for ever to secure a remembrance of them. I must trouble you to present me to him as retaining a due sense of them, and as interested in the happiness which his new situation will I doubt not ensure to him. Accept yourself my grateful acknolegements for the civilities and attentions you were pleased to bestow on me while in Boston and sincere assurances of the esteem with which I have the honor to be Dr. Sir Your friend & servt,

Th: Jefferson

